Citation Nr: 1825475	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-20 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left upper extremity.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to September 16, 2015, and to an evaluation in excess of 60 percent for PTSD thereafter.

4.  Entitlement to an evaluation in excess of 30 percent for acne with chloracne.

5.  Entitlement to service connection for a personality disorder.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a disability manifested by headaches.

8.  Entitlement to service connection for a disability manifested by dizziness.


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from September 1968 to July 1971, including in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2013 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, the Republic of the Philippines. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's appeal must be remanded at this time to conduct further evidentiary development.

VA's duties to assist a claimant include making reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits.  38 U.S.C. 5103A(a)(1) (2012).  This duty includes making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C. 5103A(b)(1).  When VA is informed of any potentially relevant private treatment records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Here, the Veteran seeks increased rating and service connection for both physical and psychological disabilities.  Unfortunately, the claims file is almost entirely devoid of any treatment records from any provider for the entire period currently on appeal.  Nonetheless, a May 2013 statement from Dr. J.L., a treating physician, indicates that the Veteran has received ongoing treatment for his physical conditions from that treatment provider.  Although VA had previously attempted to secure medical records from that physician in March 2012, the evidence notes that the Veteran continued to receive primary care from that provider after the initial request for records.  As this evidence is relevant to both the Veteran's service connection and increased evaluation claims for his physical and psychological disabilities, the Board finds that VA must make reasonable attempts to secure and consider the treatment notes and examination reports relating to that ongoing care.  

The Veteran was also afforded a VA psychological evaluation to determine the severity of his PTSD in September 2015.  The examiner who completed that evaluation explicitly noted that the Veteran had received periodic psychological care from an outpatient clinic in Manila throughout the current appellate period.  Regrettably, it does not appear that VA has attempted to identify and seek authorization for the release of the medical records related to that care.

The Board also notes that the Veteran has not yet been provided with a medical examination to determine the nature and etiology of his hypertension, dizziness, and headaches, which the Veteran has suggested are related to his service-connected DDD of the cervical spine.  Upon remand, he should be afforded such an evaluation to determine the precise nature and etiology of any current hypertension, headache, or dizziness-related disability.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, contact the Veteran and ask him to identify and authorize the release of any medical records relating to care he has received since March 2012, to include from Dr. J.L. and the outpatient psychological clinic in Manila referred to in the September 2015 VA examination report.  Make reasonable attempts to obtain and associate with the claims file all records that are identified and for which the Veteran has authorized release.

3.  Thereafter, schedule the Veteran for medical examination(s) with an appropriate medical professional or professionals to determine the nature and etiology of the Veteran's claimed hypertension, headaches, and disability manifested by dizziness.  The entire claims file should be made available to and reviewed by the examiner.  The examiner should take a detailed medical history of the Veteran and conduct any test or study deemed necessary.  After examining the Veteran and reviewing the record, the examiner is asked to provide an opinion and complete rationale for the following items:

a.  Is it at least as likely as not (50 percent probability or greater) that hypertension arose in or is otherwise etiologically related to service?  

If the answer to that question is no, is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is proximately due to any service-connected condition, to include DDD of the cervical or lumbar spine and PTSD?  

If the answer to both of the preceding questions is no, is it at least as likely as not (50 percent probability or greater), that hypertension has been aggravated by (worsened in severity beyond the natural progression of the disease) any service-connected disability.

b.  Please state whether the Veteran has a headache disability.  In answering this question, the examiner is reminded that the Veteran is competent to report the observable symptoms of headaches.  

For any diagnosed headache disability, opine whether it is at least as likely as not (50 percent probability or greater) had its onset in or is otherwise etiologically related to service?  

If the answer to that question is no, is it at least as likely as not (50 percent probability or greater) that the Veteran's headache disability is proximately due to any service-connected condition, to include DDD of the cervical or lumbar spine and PTSD?  

If the answer to both of the preceding questions is no, is it at least as likely as not (50 percent probability or greater), that the headache disability has been aggravated by (worsened in severity beyond the natural progression of the disease) any service-connected disability.

c.  Please state whether the Veteran has had any disability manifested by dizziness. In answering this question, the examiner is reminded that the Veteran is competent to report the observable symptoms of dizziness.  

If such a dizziness-related disability is diagnosed,  is it at least as likely as not (50 percent probability or greater) that the dizziness-related disability arose in or is otherwise etiologically related to service?  

If the answer to that question is no, is it at least as likely as not (50 percent probability or greater) that the Veteran's dizziness -related disability is proximately due to any service-connected condition, to include DDD of the cervical or lumbar spine and PTSD?  

If the answer to both of the preceding questions is no, is it at least as likely as not (50 percent probability or greater), that the dizziness -related disability has been aggravated by (worsened in severity beyond the natural progression of the disease) any service-connected disability?

4.  After ensuring compliance with the items above, readjudicate the Veteran's claims.  If any claim is not granted to the Veteran's satisfaction, provide the Veteran a Supplemental Statement of the Case and allow him an appropriate period to respond before returning the claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




